Curia, per
O’Neall, J.
The Act of 1817,1 sec. 7 Stat. at Large, 454, provides “ that from and immediately after the passing of this Act, if any shop-keeper, trader, or other person, shall, at any time hereafter, by himself, or any other person acting for him or her, as his or her clerk, or otherwise, directly or indirectly, buy or purchase from any slave in any part of this State, any corn, rice, peas, or other grain, bacon, flour, tobacco, indigo, cotton, blades, hay, or any other article whatsoever; or shall otherwise deal, trade or traffic witlx any slave not having a permit so to deal, trade or traffic, or to sell any such article, from or under the hand of his master or owner, or such other person as may have the management of such slave, such shopkeeper, trader, or other person, shall, for every such of-fence, forfeit a sum ixot exceeding $1000, and imprisonment ixot exceeding twelve months.” The second sectioxx makes it the duty of the person trading with a slave to retain the permit, and to prove its authenticity when chai’ged with the violation of this law, and failing to do so, to be liable to the penalties of this Act.
The only question here is, whether the presence of Heape (who was to see that the cattle belonging to the estate of Hey wax’d were properly taken care of by Jacob and the other slaves left in charge of them, and to give them passes when necessary,) at the purchase of the horse by Jacob, takes the case out of the Act.
It is only necessai'y to x'ead the law, to be satisfied that it does not. To save a party from the penalties of trading with a slave, when the fact of purchasing from or selling to a slave any article or thing is proved, he must produce and pi'ove a permit in writing, authorizing, such trading, from the master, owner, or other person having the care.
If a master, owner, or other person having the unqualified control of a slave, stands by and authorizes the sale of any article of property to a slave, it might be regarded as a sale to the master, owner, or person having such unqualified control of a slave.
*225But here Heape was not the master’s general agent in the management of the slave. His authority was qualified and restrained. Outside of the authority conferred upon him, he was a stranger to the master’s rights. Hence his presence could not justify the sale. The motion is dismissed.
Evans, Butler and Wardlaw, JJ., concurred.
Richardson, J., absent at the argument.